Citation Nr: 1503050	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  11-23 810A	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund. 


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his daughter


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had verified active duty in the United States Navy from June 1946 to June 1966.  He alleges that he also served as a guerilla in the service of the Armed Forces of the United States during World War II.  The Veteran's daughter serves as his fiduciary. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an administrative decision issued in April 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

The Veteran provided testimony at a videoconference hearing before the undersigned in September 2014.  A transcript of the hearing is in the record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he had guerilla service in the Commonwealth Army of the Philippines from October 30, 1944, to February 12, 1946. 

The RO sought to verify the Veteran's service by a request to the National Personnel Records Center (NPRC).  In responses received in January 2010, March 2010, and October 2010, NPRC certified that the Veteran had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.

However, the record also shows that the RO granted entitlement to special monthly pension in a November 2013 rating decision.  This decision states that in addition to the verified Navy service from June 1946 to June 1966, the Veteran also served as a guerilla from October 30, 1944 to February 12, 1946.  Furthermore, documents from the RO state on several occasions that the Veteran's name is listed in page 18, file 82 of the Reconstructed Recognized Guerilla Roster (RRGR) maintained by the RO.  

When a claimant does not submit evidence of service or the evidence submitted does not meet the requirements set forth in 38 C.F.R. § 3.203(a) (2014), the Department of Veterans Affairs will request verification of service from the service department.  38 C.F.R. § 3.203(c) (2014). 

The Court has held that a request to the NPRC to verify a claimant's service does not satisfy the Secretary's duty under § 3.203. Accordingly, the Court remanded the matter for VA to seek verification of the Veteran's service from the Department of the Army.  Tagupa v. McDonald, ---Vet.App. ----, No. 11-3575, 2014 WL 4199213, (Vet. App. Aug. 26, 2014).  The Court determined that the plain meaning of VA's regulation requires verification of service from the relevant service department, which it further identified as the Department of the Army.  Id.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Department of the Army and request verification of the Veteran's service based on his assertion that he served as a recognized guerrilla from October 30, 1944 to February 12, 1946.

The Department of the Army should also be asked to certify whether the Veteran has unrecognized guerilla service under a recognized commissioned officer.

Provide the Department of the Army with copies of the relevant records in the claims file/electronic record in connection with this request.  The request should include all dates reported for the Veteran's claimed service, and any unit in which he claims to have served.  Any information pertaining to the Veteran found in page 18, file 82 of the Reconstructed Recognized Guerilla Roster should also be forwarded with the request.  The Department of the Army's response must be added to the claims file.

2.  If the benefit sought remains denied, the Veteran must be provided a supplemental statement of the case and allowed an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



